DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (2021/0366780).
Re claim 1, Huang teaches a method of manufacturing a fin field-effect transistor (Figs. 3A-3P), comprising:			 							providing a substrate (Substrate layer); 								forming a fin structure (Fins) on the substrate and a gate structure spanning on the fin structure [01, 42]; and 										forming a source-drain region on the fin structure [42], comprising: 		forming an epitaxial layer (Source/drain epitaxial layer); and 					forming a sacrificial layer (Sacrificial layer) on a surface of the epitaxial layer (Source/drain epitaxial layer), wherein the sacrificial layer protects the epitaxial layer from loss in subsequent removing steps (Figs. 3E-3J).
Re claim 4, Huang teaches the method of manufacturing the fin field-effect transistor of claim 1, wherein the sacrificial layer is consumed in the subsequent removing steps (Fig. 3J).
Re claim 7, Huang teaches the method of manufacturing the fin field-effect transistor of claim 1, wherein a material of the sacrificial layer is silicon [47].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2021/0366780) in view of the following reasons.
Re claim 15, Huang teaches the method of manufacturing the fin field-effect transistor of claim 1.
Huang does not explicitly teach wherein the sacrificial layer is formed between 500°C and 800°C.										However, Applicant has not shown wherein the sacrificial layer is formed between 500°C and 800°C has a specific, disclosed criticality that is unexpected and would not have been determined through routine experimentation of one having ordinary skill in the art. 										Therefore, it would have been obvious to adjust the temperature so as to customize, optimize, or otherwise meet customer space and design requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Re claim 18, Huang teaches the method of manufacturing the fin field-effect transistor of claim 1.
Huang further teaches forming the sacrificial layer by PVD, CVD, ALD, MBE, ECD, and/or the like [47], 										yet remains explicitly silent to wherein the sacrificial layer is formed at a pressure between 1 and 100 Torr.
However, Applicant has not shown wherein the sacrificial layer is formed at a pressure between 1 and 100 Torr has a specific, disclosed criticality that is unexpected and would not have been determined through routine experimentation of one having ordinary skill in the art. 										Therefore, it would have been obvious to adjust the pressure so as to customize, optimize, or otherwise meet customer space and design requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 2, 3, 5, 6, 8-11, 12-14, 16, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 2, Huang teaches the method of manufacturing the fin field-effect transistor of claim 1, wherein the substrate is divided into a first region and a second region (left side of First dielectric spacer layer and right side of ), wherein the fin structure comprises a first fin structure located in the first region and a second fin structure located in the second region (Fig. 3K), 
Huang does not explicitly teach wherein the gate structure comprises a first gate structure located in the first region and a second gate structure located in the second region, wherein the first gate structure is configured to be on atop of a middle portion of the first fin structure and the second gate structure is configured to be on a top of a middle portion of the second fin structure; wherein a N-type fin field-effect transistor is formed in the first region, and wherein a P-type fin field-effect transistor is formed in the second region; wherein the forming of the epitaxial layer comprises: forming a hard mask layer in the first region and the second region; opening the hard mask layer in the first region to expose the first fin structure; and forming a N-type epitaxial layer at two sides of the first gate structure on the first fin structure located; wherein the forming of the sacrificial layer on a surface of the epitaxial layer comprises: forming the sacrificial layer on a surface of the N-type epitaxial layer of the first fin structure; and wherein the forming the epitaxial layer further comprises: removing the hard mask layer from the second region to expose the second fin structure, wherein the sacrificial layer protects the N-type epitaxial layer from being consumed in the subsequent removing steps.		Baars et al. (2019/0051565) teaches a method of manufacturing a CMOS device (Figs. 1A-1H) wherein the gate structure (150/250) comprises a first gate structure (150) located in the first region (100) and a second gate structure (250) located in the second region (200), wherein the first gate structure is configured to be on atop of a middle portion of the first fin structure (Fig. 1H) and the second gate structure is configured to be on a top of a middle portion of the second fin structure (Fig. 1H); wherein a N-type fin field-effect transistor [56] is formed in the first region (100), and wherein a P-type fin field-effect transistor [57] is formed in the second region (200); wherein the forming of the epitaxial layer comprises: forming a hard mask layer in the first region and the second region (45); opening the hard mask layer (45) in the first region to expose the first fin structure [53]; and forming of the sacrificial layer (40) on a surface of the epitaxial layer (30).		
Baars does not explicitly teach forming a N-type epitaxial layer at two sides of the first gate structure on the first fin structure located; forming the sacrificial layer on a surface of the N-type epitaxial layer of the first fin structure; and wherein the forming the epitaxial layer further comprises: removing the hard mask layer from the second region to expose the second fin structure, wherein the sacrificial layer protects the N-type epitaxial layer from being consumed in the subsequent removing steps.
Claims 3, 5, 6, 8-10, 12, 13, 16, 17, 19 and 20 are objected to for at least depending from objected claim 2.									Re claim 11, Huang teaches the method of manufacturing the fin field-effect transistor of claim 1, 										yet remains explicitly silent to wherein the forming the sacrificial layer further comprises: determining a thickness of the sacrificial layer based on a consumed thickness of the epitaxial layer in the removing steps.
Claim 14 is objected to for at least depending from objected claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baars et al. (2019/0051565), (Figs. 1A-1H); Chiang et al. (US Pat. 11,195,763), Figs. 1-30; Lin et al. (2020/0035809), Figs. 1-28C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        6/13/22